PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $106.00 for providing medical services to a crime victim at the request of the respondent State agency. The Deputy Clerk of the West Virginia Court of Claims was contacted by a victim of domestic violence for assistance. She stated that she intended to file a claim with the Crime Victims Compensation Fund for injuries that she had received. Based upon that representation, the Deputy Clerk advised the claimant to provide medical services to the victim. The victim failed to file a claim after repeated attempts by the respondent to reach her. The Crime Victims Compensation Fund could not process the medical bill payment without having a claim processed on behalf of the victim.
The Court, on its own motion, amended the style of the claim to reflect the proper party respondent, the West Virginia Court of Claims.
In its Answer, the respondent admits the validity of the claim, and states that there were sufficient funds expired in the appropriate fiscal year with which the bill could have been paid if the victim had filed a claim.
In view of the foregoing, the Court makes an award in the amount of $106.00..
*153Award of $106.00.